Order, Supreme Court, New York County (Ira Gammerman, J.), entered May 16, 2003, which granted defendant General Electric’s (GE) application to reinstate claims that GE had voluntarily dismissed with prejudice, regarding insurance coverage for three environmental sites, unanimously affirmed, with costs.
A court may, in the exercise of its discretion, vacate its own order “for sufficient reason and in the interests of substantial justice” (Woodson v Mendon Leasing Corp., 100 NY2d 62, 68 [2003]). GE plausibly argues that if it had been aware the issue of coverage for losses incurred pursuant to administrative agency orders was being considered by a California appellate court, it would never have included the California sites in the list of those voluntarily dismissed. While GE’s counsel probably should have been aware of the pending California case when the dismissal order was entered, she did promptly notify the IAS *110court after learning of that ruling, and requested reinstatement of the claims at issue. Appellants have not indicated how they were prejudiced by reinstatement of these claims, which amounted to only 3 of the 509 sites included in the voluntary dismissal exhibit. It does not appear that any discovery or deposition schedule was disrupted during the period between initial dismissal of the claims and their actual reinstatement. Concur— Mazzarelli, J.P., Andrias, Sullivan and Gonzalez, JJ.